Citation Nr: 1629343	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Whether new and material evidence has been received to reopen a claim of
service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1973 and from June 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2014, the Board remanded this appeal for further development.

Once again, this appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran should be afforded another opportunity to attend a VA examination to determine the nature and etiology of his claimed disabilities.

In the June 2014 remand, the Board directed that the Veteran be scheduled for a VA examination.  The record shows that an examination was initially scheduled at the Fargo, North Dakota, VA medical center (VAMC); however, upon realizing that the Veteran was a former employee of that facility, the RO rescheduled the examination to the St. Cloud, Minnesota, VAMC.  

The Veteran failed to report to the scheduled examination.  It is unclear whether the Veteran was informed of this examination because the record does not contain a copy of the notice letter.  Further, the Board notes that St. Cloud, Minnesota is approximately a four hour drive from the Veteran's given home address in Fargo, North Dakota.  As the record shows that the Veteran has previously had problems with homelessness, the Board finds that scheduling the examination such a far distance from the Veteran's home created an undue burden on his ability to attend.

Accordingly, the Board finds that the Veteran should be scheduled for two new VA examinations at the Fargo, North Dakota, VAMC.  One examination should address his physical disabilities and the other should address his mental health problems.  It would be preferable if these examinations could be scheduled on the same day.  The Veteran must be sent notice of these examinations, and a copy of that notice letter must be associated with the claims file.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination at the Fargo, North Dakota, VAMC to determine the nature and etiology of his claimed physical disabilities.  The Veteran must be sent notice of this examination, and a copy of the notice letter must be associated with the claims file.

The examiner must review the entire claims file in conjunction with the examination.

The Veteran has complained of headaches, bilateral carpal tunnel syndrome, a left foot condition, and a bilateral knee condition. 

The examiner is asked to provide diagnoses for the Veteran's problems.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

A cogent rationale must be provided for each conclusion.  Each rationale should discuss the pertinent evidence of record, to include lay statements, as well as the medical basis for the conclusion reached.  A rationale cannot simply be based on the presence or absence of evidence in the Veteran's service treatment records (STRs), which the Board notes are incomplete through no fault of his own; the rationale must be more thorough.

If the examiner cannot provide a conclusion without resort to mere speculation, a complete rationale must still be provided.  The examiner should indicate whether the inability to provide such an opinion is the result of factors such as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise, or (iii) a lack of sufficient knowledge or information in the medical community at large.

2.  Schedule the Veteran for a VA examination at the Fargo, North Dakota, VAMC to determine the nature and etiology of his mental health problems.  The Veteran must be sent notice of this examination, and a copy of the notice letter must be associated with the claims file.

The examiner must review the entire claims in conjunction with the examination.

The examiner is asked to provide diagnoses for any psychiatric disorders.

For each diagnosed disorder, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was incurred in or is otherwise related to the Veteran's active military service.

A cogent rationale must be provided for each conclusion.  Each rationale should discuss the pertinent evidence of record, to include lay statements, as well as the medical basis for the conclusion reached.  A rationale cannot simply be based on the presence or absence of evidence in the Veteran's service treatment records (STRs), which the Board notes are incomplete through no fault of his own; the rationale must be more thorough.

If the examiner cannot provide a conclusion without resort to mere speculation, a complete rationale must still be provided.  The examiner should indicate whether the inability to provide such an opinion is the result of factors such as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise, or (iii) a lack of sufficient knowledge or information in the medical community at large.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




